Citation Nr: 0835854	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-06 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
alcoholism, and if so, whether service connection is 
warranted.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected hypertension.  

5.  Entitlement to an effective date prior to May 30, 2003, 
for service-connected hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1977 to March 
1985.  The veteran is entitled to VA benefits for the period 
from September 21, 1977, to September 21, 1981; however, VA 
benefits are precluded for the period of service from 
September 22, 1981, to March 14, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

The veteran also appealed the issues of service connection 
for heart disease and osteoarthritis of the right knee; 
however, service connection for these claims was granted 
during the pendency of the appeal.  As such they are no 
longer before the Board.  

With regard to the claim for service connection for diabetes 
mellitus, the veteran clearly did not perfect an appeal from 
an April 2003 rating decision that denied service connection 
for that disorder.  His August 2004 substantive appeal 
specifically stated, "I am not appealing the diabetes 
issue."  The RO erroneously included the issue in a March 
2007 supplemental statement of the case several years later, 
and the veteran again indicated that he did not want to 
pursue the diabetes issue.  See VA Form21-4138 received in 
March 2007.  Accordingly, the issue of entitlement to service 
connection for diabetes mellitus is not before the Board.  

The issues of service connection for a left knee disorder and 
a bipolar disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's April 1986 decision denying the veteran's claim 
of service connection for alcoholism was not appealed, and is 
therefore final.  

2.  Evidence received since the April 1986 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for alcoholism.  

3.  The veteran's hypertension is manifested by diastolic 
pressure between 82 and 100 mm and systolic pressure between 
122 and 130 mm.  

4.  The veteran was first diagnosed with hypertension on May 
30, 2003, the same date in which the veteran's informal claim 
for service connection for that disorder is considered to 
have been filed.  


CONCLUSIONS OF LAW

1.  The April 1986 rating decision denying service connection 
for the veteran's alcoholism is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has not been received by VA, 
and the veteran's claim of service connection for alcoholism 
is not reopened.  8 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).  

3.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 
(2007).

4.  The criteria for an effective date earlier than May 30, 
2003, for the grant of service connection and the assignment 
of an initial 10 percent rating for hypertension are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400(b)(2)(i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Proper notice 
from VA must inform the veteran of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements described above apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the request to reopen the claim of service 
connection for alcoholism, VCAA notice is not required 
because the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

The veteran's claims for a higher initial rating and an 
earlier effective date for his hypertension arise from his 
disagreement with the initial evaluation and effective date 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted, the claim 
is substantiated.  Additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required.

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Therefore, adequate notice was provided 
to the veteran prior to the transfer and certification of his 
case to the Board that complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records as well as private and VA treatment records.  
Additionally, VA has incorporated into the record all of the 
veteran's correspondence with VA.  The veteran has provided 
certain private medical reports.  In addition, the veteran 
was provided with a VA hypertension examination in 2003 and 
was reevaluated in 2006.  No examination is necessary with 
regard to the alcoholism claim as that claim cannot be 
substantiated as a matter of law.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence:  Alcoholism claim

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his claim in February 2000.  At that time, 
evidence was considered "new" if it was not of record at 
the time of the last final disallowance of the claim and if 
it was not merely cumulative or redundant of other evidence 
that was then of record.  38 C.F.R. § 3.156(a) (1999); Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence 
was evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The veteran's original claim for service connection for 
alcohol abuse was denied in an April 1986 rating decision.  
The veteran did not file a notice of disagreement (NOD) for 
the denial of service connection for alcoholism.  VA did 
receive an NOD from the veteran in May 1986, but the veteran 
was very specific in this letter to only disagree with the 
decisions on his claims of service connection for hearing 
loss, a skin disorder, and the residuals of pneumonia.  See 
Jarvis v. West, 12 Vet. App. 559 (1999); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000) (holding that a narrow or specific 
NOD may limit jurisdiction to specific elements).  
Accordingly, the April 1986 RO decision is final.  New and 
material evidence must be received to reopen the veteran's 
claim of service connection for alcoholism.  

Direct service connection may not be granted for alcohol 
dependency because such a condition is considered to be the 
result of willful misconduct. 38 C.F.R. § 3.301(a), (c)(2).  
Moreover, effective for claims filed after October 31, 1990, 
section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 (amending 38 U.S.C.A. § 1110), prohibits the payment 
of compensation for any disability that is the result of a 
veteran's own abuse of drugs or alcohol, including secondary 
service connection. VAOPGCPREC 2-97.

Under the circumstances of this case, there is no legal basis 
upon which the veteran can establish entitlement to service 
connection for alcoholism.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran filed his claim in 
February 2000.  Thus, where, as here, resolution of the issue 
on appeal turns on a legal matter, the evidence added to the 
record, even if found to be new, does not raise a reasonable 
possibility of substantiating the claim, and cannot serve as 
a predicate to reopen a previously disallowed claim.  See 
e.g., Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In the absence of new and material evidence that raises a 
reasonable possibility of substantiating the claim, the 
requirements to reopen the claim for service connection for 
alcoholism have not been met; hence, the appeal must be 
denied.  As the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Hypertension Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
finds that staged ratings are not appropriate in this case as 
the factual findings do not show distinct time periods where 
any aspect of the service-connected hypertension exhibited 
symptoms that would warrant different ratings.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2007).

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  

Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic code 7101 provides that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  38 C.F.R. § 4.104.  

The veteran was granted service connection for hypertension 
in a September 2004 RO decision.  The RO assigned a 
disability rating of 10 percent under Diagnostic Code 7101, 
and assigned an effective date of May 30, 2003.  The veteran 
contends that he is entitled to a disability rating in excess 
of 10 percent, as well as an effective date of February 1985.  
However, upon review of the record, the Board finds no basis 
for granting either of these claims: 

        1.  Disability Evaluation in Excess of 10 Percent

The next higher disability evaluation for hypertension, 20 
percent, requires diastolic pressure to be predominantly 110 
or more or systolic pressure to be predominantly 200 or more.  
However, as the medical evidence of record does not show that 
either of these criteria are satisfied, a higher initial 
evaluation is not warranted.

The veteran was diagnosed with hypertension in a May 2003 VA 
examination.  The veteran's hypertension is being treated 
with medication.  According to the examination report, the 
veteran's blood pressure was measured 3 times during the 
exam.  The results were blood pressure readings of 130/90, 
130/90 and 130/100.  The veteran's blood pressure was again 
measured in a November 2006 VA heart examination with a 
reading of 122/82.  

Therefore, based on the above evidence, the veteran's 
hypertension is more appropriately rated as 10 percent 
disabling than as 20 percent disabling.  The veteran's 
diastolic pressure has been recorded between 82 and 100, 
while his systolic pressure has been recorded between 122 and 
130.  Based on these readings, the next higher disability 
rating of 20 percent is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for 
his service-connected hypertension must be denied.



        2.  Effective Date

The Board will now turn its attention to the veteran's claim 
that he is entitled to an effective date of February 1985.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1).  

The veteran argues that he should be entitled to an effective 
date extending to the date of his separation from service.  
The veteran indicated that he applied for benefits within 
one-year of his separation from duty in March 1985, and as 
such, would be entitled to the benefits outlined in 38 
U.S.C.A. § 5110(b)(1).  The veteran's argument is in error, 
however.  While the veteran did in fact file a claim for 
disability benefits in February 1985, the veteran's claim 
specifically sought service connection for pneumonia, 
"nervous stress," and alcohol - not hypertension.  

In fact, the veteran never filed a claim of service 
connection for hypertension.  During a May 30, 2003 VA 
examination, the veteran was diagnosed with hypertension.  
The RO viewed this examination as an informal claim of 
service connection for hypertension.  Since the date of this 
claim is approximately 22 years after the veteran's 
separation from service, the date of the claim, or the date 
of the examination in this case, is the earliest effective 
date permitted by law.  38 U.S.C.A. § 5110(a).

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an effective date prior to May 30, 2003 must be denied.


ORDER

Entitlement to service connection for alcoholism is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hypertension is denied.  

Entitlement to an effective date for service-connected 
hypertension prior to May 30, 2003 is denied.  


REMAND

With respect to the bipolar disorder claim, historically, the 
RO denied service connection in 1986 for a "nervous 
condition" as the record showed no evidence of such a 
disorder.  The veteran did not carry a diagnosis of bipolar 
disorder or any other acquired psychiatric disability at the 
time of the 1986 decision.  Thus, the RO did not consider his 
entitlement to service connection for bipolar disorder per 
se. Accordingly, the Board finds that the current claim for 
service connection is best viewed as a new claim, rather than 
as a claim to reopen a prior final decision. Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The Board will 
therefore review the claim de novo. 

As the RO treated the bipolar disorder claim as a claim for 
new and material evidence, and provided notice for new and 
material evidence, as opposed to the criteria for service 
connection, appropriate VCAA notice is required.

Next, the veteran has repeatedly referred to private 
psychiatric treatment records which have not been associated 
with the claims folders.  See December 2004 and June 2006 
statements from the veteran.  In certain cases, one attempt 
was made to develop the evidence, or the requests for 
evidence were made many years ago, suggesting that current 
requests might reveal additional records.  Accordingly, 
further development s warranted.

In addition, a VA psychiatric examination is warranted.  The 
veteran's service treatment records diagnose "mild 
depression" in May 1978, and he underwent psychiatric 
evaluation while in service in 1984.  

With regard to the left knee claim, veteran felt his left 
knee disorder was a result of all of the training, standing, 
and food service work the veteran performed while in the 
military.  The record does indicate that in January 1978, the 
veteran fell over a wire rope and landed on his left knee.  
According to the service treatment record, the left knee 
swelled and was tender to the touch.  According to service 
treatment records from August 1979, the veteran was treated 
for chronic pain in both knees.  The records indicate that a 
diagnosis of chondromalacia was assigned at this time.  

There is no additional medical evidence of knee pain until 
1996.  According to the June 2004 VA examination, the veteran 
injured his left knee in 1996 when he fell off a roof while 
on the job.  Several knee surgeries followed as a result of 
this injury.  Magnetic resonance imaging (MRI) of the 
veteran's left knee from June 1998 indicates that there was 
excessive buckling of the posterior cruciate ligament.  

The veteran has reported knee pain since childhood.  In May 
2003, the veteran was afforded VA examination of the left 
knee.  The VA examiner concluded that "if" the veteran's 
left knee disorder preexisted military service, it was 
aggravated by the extra stress based upon it by ordinary 
military activities.  However, the examiner stressed that the 
veteran voluntarily supplied this medical history.  

The 2003 examination report, along with the claims file, was 
reviewed by another VA examiner in June 2004.  The June 2004 
examiner concluded that the veteran's left knee pain was less 
likely than not due to his military service, but rather was 
aggravated as a result of the veteran's fall off of a roof in 
1996.  The examiner's rationale was in part based on the 
claim that the veteran's service medical records are void of 
any evidence of trauma to the left knee between September 
1977 and September 1981.  However, this claim is inaccurate, 
as there is evidence of a left knee injury as indicated 
above.  

Therefore, an additional medical opinion is required before 
appellate review may proceed.  Currently, the record contains 
two medical opinions - the first is based on the veteran's 
self-reported medical history, while the second is based on 
an inaccurate factual premise.  Therefore, the Board does not 
find either one of these opinions to be sufficiently 
reliable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with an 
appropriate VCAA notice letter with 
regard to the claim for service 
connection for an acquired psychiatric 
disorder, to include bipolar disorder.

2.  After obtaining any necessary 
authorization from the appellant, develop 
his records of mental health treatment 
from the following facilities:

a.  Private medical offices of S. 
Javia, M.D., and G. Machado, 
Ph.D., 300 Coventry Dr., 
Phillipsburg, NJ  08865

b.  The Family Guidance Center of 
Warren County/R. Tortosa, M.D., 
492 Rt. 57 West, Washington, NJ  
07882.

3.  Provide the veteran with an 
examination and a medical opinion 
regarding the relationship between any 
currently diagnosed psychiatric disorder 
and his period of honorable service from 
September 21, 1977, to September 21, 
1981.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  The 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any current 
psychiatric disorder had its onset during 
the veteran's period of honorable 
service.  A complete rationale for any 
opinion expressed should be included in 
the evaluation report, to include upon 
what medical principles the opinion is 
based and citation to the evidence of 
record upon which the opinion is based.  

4.  Obtain a VA medical opinion regarding 
the etiology of any currently diagnosed 
left knee disability, with examination if 
deemed necessary by the physician.  The 
claims file, as well as a copy of this 
remand, must be made available to the 
physician.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that any currently 
diagnosed left knee disorder originated 
in or is otherwise connected to the 
veteran's period of honorable service 
from September 21, 1977, to September 21, 
1981.  A complete rationale for all 
opinions expressed must be provided, to 
include upon what medical principles the 
opinion is based and citation to the 
evidence of record upon which the opinion 
is based. 

5.  After completion of the above, the 
claims should be reviewed in light of any 
new evidence.  If either of the claims is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


